Citation Nr: 1033267	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claim seeking 
entitlement to a TDIU due to his service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case must be remanded in order to comply with applicable 
regulations.  In this regard, the RO most recently issued a 
supplemental statement of the case (SSOC) with respect to the 
issue of TDIU was in October 2007.  Since that time, the Veteran 
has submitted voluminous evidence, including VA and private 
treatment records regarding his service-connected disabilities.  
Additionally, the Board has not determined that the benefit to 
which the evidence relates may be fully allowed on appeal.  
Therefore, the Board hereby references the pertinent evidence of 
record introduced since the October 2007 SSOC for initial 
consideration.  38 C.F.R. § 20.1304(c) (2009).

Further, the VA's General Counsel previously concluded that a 
claim for TDIU may not be considered when, as here, a schedular 
100 percent rating is already in effect due to service-connected 
disability.  See VAOPGCPREC 6-99; 64 Fed. Reg. 52375 (1999).  See 
also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In other words, in the 
past, the TDIU claim would have been considered moot as of the 
date of the 100 percent disability rating.  However, in November 
2009, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of 
the decision of the United States Court of Appeals for Veterans 
Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008).  In 
Bradley, the Court held that although no additional disability 
compensation through a TDIU may be paid when a total 100 percent 
schedular disability rating is already in effect, VA may still 
potentially consider a TDIU claim in such an instance in order to 
determine the Veteran's eligibility for Special Monthly 
Compensation (SMC) under section 1114(s). 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Advancing age may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19.

The Board further finds that an examination is warranted in this 
case.  The Veteran has submitted evidence that he is unemployable 
due to his service connected conditions.  See, e.g., the 
Veteran's award of disability benefits by the Social Security 
Administration (SSA).  Additionally, the Veteran has submitted 
copies of an April 2004 letter from the Federal Aviation 
Administration (FAA) indicating that he cannot be issued an 
airman medical certificate because he has a history and diagnosis 
of diabetes mellitus requiring insulin for control.  He also 
submitted a letter from his former employer, an airline, dated 
January 2005, which indicates that he last worked for the airline 
in October 2003.  The Veteran alleged in a September 2008 
statement that "I AM A DISABLED AIRLINE PILOT TOTALLY DUE TO MY 
RATED SERVICE CONNECTED DISABILITIES!" [Capitalization in 
original.]

The Veteran was provided with a general medical examination in 
October 2004.  Notably, the Veteran had a disability rating of 60 
percent at that time, and no examination of the Veteran's 
employability has been provided since that examination.  During 
his October 2004 VA examination, the Veteran reported that he was 
working as an automobile salesman and also as an agency manager.  
The Veteran is currently rated as 100 percent disabled due to 
service connected disabilities, effective March 9, 2009.  
Notably, the VA examiner for the Veteran's service-connected 
posttraumatic stress disorder (PTSD) opined in May 2009 that the 
Veteran did not have total occupational and social impairment due 
to PTSD signs and symptoms.  In light of this evidence, and 
because the May 2009 examiner's opinion only considered whether 
the Veteran was employable due to his PTSD, a new VA examination 
is necessary to determine the Veteran's employability in light of 
all of his service-connected disabilities.

On remand, the RO should ask the Veteran to identify all health 
care providers that have treated him for his service-connected 
conditions, and attempt to obtain records from each health care 
provider he identifies that might have available records, if not 
already in the claims file.  In particular, obtain the records, 
if any, from January 2010 to the present.  If records are 
unavailable and future attempts to retrieve the records are 
futile, please have the health care provider so indicate.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for his 
service-connected conditions, and attempt to 
obtain records from each health care provider 
he identifies that might have available 
records, if not already in the claims file.  
In particular, obtain the records, if any, 
from January 2010 to the present.  If records 
are unavailable and future attempts to 
retrieve the records are futile, please have 
the health care provider so indicate.

2.  After completion of the above, schedule 
the Veteran for a VA examination, to 
determine the nature, extent and severity of 
the Veteran's service-connected disabilities. 
The purpose of the examination is to 
determine whether the service-connected 
disabilities have caused the Veteran's 
unemployability.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by the 
Veteran's service-connected disabilities.  

The examiner should then opine whether the 
Veteran's service-connected disabilities, 
standing alone, prevent him from securing or 
following a substantially gainful occupation, 
without consideration of his nonservice-
connected disorders.  In other words, only 
the impact of the Veteran's service-connected 
disabilities on the Veteran's ability to 
secure or follow a substantially gainful 
occupation should be assessed, as this is the 
central consideration for a TDIU.  The claims 
file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical history - 
including, in particular, the records of the 
treatment of the service-connected 
disabilities.  The examiner should provide a 
discussion of the rationale for the opinion 
rendered with consideration of the pertinent 
medical and lay evidence of record.

3.  After completion of the above, 
readjudicate the Veteran's August 2003 claim 
of entitlement to a TDIU, taking into account 
all of the evidence of record, including the 
evidence added to the claims file since the 
October 2007 supplemental statement of the 
case and Bradley v. Peake, 22 Vet. App. 280 
(2008).  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


